Exhibit 10.01

 

EMPLOYMENT AGREEMENT AMENDMENT

 

THIS AMENDMENT to the Employee Agreement (as defined below)(the “Amendment”) is
made and entered into on September 17, 2014 by and between Neuralstem, Inc., a
Delaware Corporation (the “Company”), and Dr. Karl Johe (“Employee”).

 

1.     This Amendment amends that certain Employment Agreement dated January 1,
1997, and subsequently amended on October 31, 2005, January 1, 2008, and July
25, 2013 is made and entered into by the parties hereto (the “Employment
Agreement”).

 

2.     The salary for Employee is increased to $750,000 per annum effective as
of January 1, 2014.

 

3.     All other provisions of the Employment Agreement shall remain in full
force and effect, other than any provision that conflicts with the terms and
spirit of this Amendment.

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment on the date first
written above.

 

NEURALSTEM, INC.:               By:               EMPLOYEE:                    
  Dr. Karl Johe    

 

 



 

